Cole, J.
There is no appeal from that portion of the judgment of the District Court which quiets the title to the parsonage property in the defendant Calkin ; nor from that portion denying plaintiffs’ right to the funds of the *572Ladies’ Benevolent society. The only point made by the appeal is, as to the authority of the trustees, under the particular circumstances of this case, to lease the church edifice and transfer the pulpit furniture, Sabbath school library, communion service, etc., to the Congregational church.
1. ciiuboii: re- . Soñtyo?' ecclesiastical tribunals. The First Constitutional Presbyterian Church of Iowa .City was not a corporation under the laws of Iowa; it was simply a voluntary association of individuals for religious purposes. The trustees „ . were charged with the management ot the financial affairs of the society. They held the title to its property in trust for the benefit of the association and for the accomplishment of the purposes of its organization, .The rights and powers of the trustees in this case rest upon a different basis from the trustees of religious societies in the State of New York. There the trustees are vested with certain powers by the statute, which, but for the statute, they could not exercise. Hence, the cases of Robertson et al. v. Bullions, 11 N. Y. 243; Petty et al. v. Tooker et al., 21 Id. 267; and other cases cited by appellants’ counsel, are not applicable to this case.
The conveyance to the trustees of the First Constitutional Presbyterian church, of the property in controversy, .was simply to them and their successors in office. There was no express trust created by the language of the deed, If there was a trust attaching to the conveyance, it was a trust resulting from the circumstances and relations of the parties. While it is fully true, that courts of law will not enter into the examination or discussion of purely theological questions in order to ascertain the proper beneficiary of a resulting trust; yet it is clear, that if the trust was created for the benefit of those adhering to a particular denomination, courts of law will accept and •follow the determination of the proper ecclesiastical tri*573bunals as to who are adhering and in subordination to that denomination.
B_e7i. fon» beiief^f grantor. That the property in this case was deeded to the trustees in trust for certain religious purposes, is beyond controversy. And while it may be true, that the religious belief of the grantor should not be inquired into for the purpose of ascertaining
the nature and extent of the trust (sed vide The Atty.-Oenl. v. Pearson, 7 Sim. 708), yet it is clear, that the circumstances surrounding the making and accepting of the conveyance, may be inquired into for the purpose of ascertaining the object of the trust. To illustrate the idea sought to be conveyed, suppose the trustees in this case had leased the church edifice and property for the purpose of theatrical exhibitions instead of for religious services; would it be contended that they had the right or power so to do? We presume not. .And why not? Because such a use would be in clear antagonism to the object and purposes of the conveyance.
And to carry the illustration a little further, suppose a majority of the members, at a meeting held for that purpose, voted to lease the church edifice to be used as a theater, and also voted to allow the minority the same privileges in attending the theater, which the majority were to have. Would it be claimed, that the trustees could even then so lease the church edifice? We think not, simply because such a use would be a clear violation of the trust; and even a majority cannot divest the minority of their right in the property, or of its appropriation to the trust in which such minority have an interest.
s _power aiverBiou^f íruat. When it is said in the decision of cases in the books, as in McBride v. Porter (17 Iowa, 206), that “where property is held by voluntary associations or corporations, absolutely and with*574out any limitation, a majority may dispose of, retain or occupy and manage it as they please, admitting the minority to the same benefits as themselves,” full force and effect must be given to the words, “ absolutely cmd without any limitation” for, if there is any limitation, either express or implied, the rights of the minority are protected by it.
The circumstances surrounding, and relations of the parties to this conveyance, sufficiently imply a' trust, that the property shall be used for the purposes of those adhering and in subordination to the religious denomination to which it .was conveyed. Some of these circumstances and relations are the organization of the First Constitutional Presbyterian Church as a New School Presbyterian church; it was . placed in the care of, adhered and was in subordination to, the presbytery, synod and general assembly of that denomination, and so continued for a quarter of a century, and up to the act complained of; it was receiving aid during that time from the boards of that denomination; it had its representation in all the judicatures of that body of Christians; the conveyance was made by a minister of that denomination, who was at the time the pastor of this particular church, to the trustees thereof and their successors forever; the funds for the erection of the church edifice were to' a considerable, extent obtained from the synod and general assembly of that denomination, etc. .
The evidence discloses that the presbytery having jurisdiction of this particular church, has adjudicated that the plaintiffs are adhering and in subordination to it, and that the old trustees, the defendants, are not, but have acted irregularly and disorderly, whereby their offices were vacated. Said presbytery also adjudged that plaint iffs were duly and properly elected trustees under the rules and discipline of that denomination.
*575In view of all the facts, we have no hesitation in holding that the old trustees of.the church have no right to the possession of the property, and that at the time they made the lease, etc., to the Congregational church, they had no rightful power or authority so to do, and that the Congregational church, as such; acquired no right thereby to retain the property as against the plaintiffs.
Affirmed.